Case 18-73254-FJS      Doc 17   Filed 01/03/19 Entered 01/03/19 13:49:27   Desc Main
                                Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

         In re:

         Geodee’ Michelle Middleton,                    BCN#: 18-73254-FJS
              Debtor(s).                                Chapter 7


         Nationstar Mortgage LLC d/b/a Mr. Cooper
              Movant/Secured Creditor

         v.

         Geodee’ Michelle Middleton
               Debtor
         and
         Clara P. Swanson
               Trustee
               Respondents

                                             ANSWER


                  COMES NOW the debtor by counsel, and for her answer to the

         Motion For Relief from Stay filed herein, represents that they have no

         objection to the entry of the order.

                  1.    The debtor anticipates surrendering the real estate located at

         4005 Merrifields Boulevard, Portsmouth, Virginia 23703, back to

         Nationstar Mortgage LLC d/b/a Mr. Cooper, as was indicated in her

         Statement of Intentions.


         Neil K. Winchester, Esquire (VSB #26364)
         Counsel for Debtor
         HARBOUR LAW, P.L.C.
         500 East Plum Street, Suite 801
         Norfolk, Virginia 23510
         Email: Winchester@HarbourLaw.us
         (757) 622-1621
Case 18-73254-FJS   Doc 17   Filed 01/03/19 Entered 01/03/19 13:49:27   Desc Main
                             Document      Page 2 of 2




               WHEREFORE, the counsel for the Debtor prays that the motion for

         relief requested by Mary F. Balthasar Lake, Esquire, counsel for

         Nationstar Mortgage LLC, d/b/a Mr. Cooper, be granted.



                                         GEODEE’ MICHELLE MIDDLETON

                                         By /s/Neil K. Winchester
                                               Of Counsel


                                  CERTIFICATE OF SERVICE

               This is to certify that a true copy of the foregoing Answer was
         mailed and/or electronically forwarded this      3rd day of January,
         2019, to Mary F. Balthasar Lake, Esquire, Shapiro and Brown, LLP, 501
         Independence Parkway, Suite 203, Chesapeake, Virginia 23320; Clara P.
         Swanson, Trustee, 708 Thimble Shoals Blvd., #1, Newport News, Virginia
         23606; and the debtor, 9071 River Birch Drive, Biloxi, MS 39532.


                                               /s/Neil K. Winchester
                                               Neil K. Winchester, Esquire

         pdb
